January 7, 2008 Via Federal Express Sonia Barros, Esq. Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Mail Stop 6010 Re: Baywood International, Inc. Amendment No. 2 to Registration Statement on Form SB-2 Filed November 30, 2007 File No. 333-144792 Dear Ms. Barros: Reference is made to your letter dated December 7, 2007, regarding the above-referenced filing.Below, we have listed the comments contained in your letter, with our responses to the comments immediately following your comment.To help expedite your review, enclosed herewith please find two (2) copies of our amended Form SB-2, that have been marked to reflect the changes to the initial filing.Capitalized terms used but not defined herein have the meanings assigned to them in the amended Form SB-2. General 1. We have reviewed your response to our prior comment 1. Given the nature and size of this offering, the offering still appears to be a primary offering. If you revise the size of this offering to reduce the number of shares of common stock being offered by each selling securityholder, we will reconsider whether the offering should be categorized as a primary offering. We may have further comments upon reviewing your response. Sonia Barros, Esq. Page 2of 2 January 7, 2008 Response: Subsequent to receipt of your letter, you advised us by telephone that we are required to reduce only the number of shares of common stock offered by the Selling Securityholders, and not the number of shares of Convertible Preferred Stock or Warrants (including the Investor Warrants and Additional Warrants) offered.Accordingly, we revised the Form SB-2 to reduce the number of shares of common stock offered by each Selling Securityholder who is listed in Amendment No. 2 to the Form SB-2 as offering a number of shares of common stock that is more than 10% of 34,006,136 (which is the total number of shares of common stock outstanding prior to the 2007 Private Placement that are held by persons other than the Selling Securityholders and their affiliates and affiliates of Baywood) to a number of shares of common stock, including Anti-Dilution shares being registered, that is less than 10% of 34,006,136.We did not reduce the number of shares of common stock offered by Selling Securityholders who are listed as offering less than 10% of 34,006,136. If you require any additional information or clarification on any of our responses to your comments, please contact me. Very truly yours, Baywood International, Inc. By: /s/ Neil Reithinger Neil Reithinger, President & Chief Executive Officer cc: David I. Schaffer, Esq.
